People v Walters (2018 NY Slip Op 06292)





People v Walters


2018 NY Slip Op 06292


Decided on September 27, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 27, 2018

108477

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vFREDERICK L. WALTERS, Appellant.

Calendar Date: August 6, 2018

Before: Garry, P.J., McCarthy, Devine, Aarons and Pritzker, JJ.


Janet K. Kealy, Hudson, for appellant.
P. David Soares, District Attorney, Albany (Vincent Stark of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Albany County (Lynch, J.), rendered May 6, 2016, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
Defendant waived indictment and pleaded guilty to a superior court information charging him with one count of attempted criminal sale of a controlled substance in the third degree in exchange for a prison term of five years followed by two years of postrelease supervision. The plea agreement also included a waiver of the right to appeal. Defendant subsequently pleaded guilty to the charged crime, and County Court imposed the agreed-upon sentence. This appeal ensued.
Defendant does not dispute, and our review confirms, that his appeal waiver was valid. His sole argument upon appeal, that the sentence imposed was harsh and excessive, is precluded as a result (see People v Sisto, 161 AD3d 1483, 1483 [2018], lv denied ___ NY3d ___ [Aug. 17, 2018]; People v Morris, 161 AD3d 1219, 1220 [2018]; People v Bennett, 159 AD3d 1189, 1189 [2018], lv denied 31 NY3d 1145 [2018]). Accordingly, the judgment of conviction is affirmed.
Garry, P.J., McCarthy, Devine, Aarons and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed.